United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3480
                                    ___________

Ronnie Blade,                            *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
United States of America,                *     [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: January 13, 2010
                                 Filed: February 4, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Ronnie Blade appeals the district court’s1 denial of his Fed. R. Crim. P. 41(g)
motion for the return of property. Upon careful review, see Jackson v. United States,
526 F.3d 394, 396 (8th Cir. 2008) (legal conclusions reviewed de novo and findings
of fact reviewed for clear error), we find no basis for reversal. We also find no abuse
of discretion in the district court’s denial of Blade’s motion for appointed counsel.
See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (district court’s



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
denial of appointed counsel reviewed for abuse of discretion; relevant factors).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-